Fourth Court of Appeals
                               San Antonio, Texas
                                      May 22, 2019

                                   No. 04-19-00238-CV

                 PREMIEANT INCORPORATED DBA PREMIEANT,
                                Appellants

                                            v.

      Constance SNOWDEN as next Friend and Legal Guardian of Annette Snowden, an
                               incapacitated Person,
                                     Appellees

                From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CI14231
                    The Honorable Mary Lou Alvarez, Judge Presiding


                                     ORDER
        Court reporter Mary Scopas’s notification of late reporter’s record is noted. The
reporter’s record was filed May 20, 2019. Appellant’s brief is due June 10, 2019.




                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of May, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court